          Case 3:17-cv-00101-RDM Document 365 Filed 09/27/19 Page 1 of 1

1700 G Street NW,
Washington, DC 20552

September 27, 2019

Via ECF

The Honorable Thomas I. Vanaskie, Special Master
U.S. District Court, Middle District of Pennsylvania
William J. Nealon Federal Bldg. & U.S. Courthouse
235 N. Washington Avenue
Scranton, PA 18503

       Re:     CFPB v. Navient Corp., et al., Case No. 3:17-CV-00101-RDM
Dear Judge Vanaskie:

        The Bureau respectfully moves for an three-day extension of time, through October 3, 2019,
to respond to Defendants’ September 25, 2019 letter concerning Dr. Michael Turner’s report, as
well as a resetting of the telephonic hearing date from October 2, 2019 to a date that post-dates the
submission of the Bureau’s response letter.

       The Bureau believes that there is good cause to grant this request. Defendants’ letter makes
numerous arguments which mischaracterize the relationship between Dr. Turner and TransUnion,
and that also mischaracterize the governing law. The Bureau needs the additional time to ensure a
complete response to all of the arguments that Defendants raised in their letter, as well as to work
with Dr. Turner to obtain a declaration concerning various of the issues raised in Defendants’ letter.

         The Bureau contacted Defendants’ counsel by email (dated September 27, 2019, at 2:58
PM) to ask whether they opposed a three-day extension of time for the Bureau to respond to their
September 25, 2019 letter. The Bureau requested a response by 5 PM because of the time sensitivity
of this issue. As of the filing of this letter, the Bureau had not received a response.

       Accordingly, the Bureau respectfully requests that the Court grant this request for a three-
day extension, through October 3, 2019, to respond to Defendants’ September 25, 2019 letter.


                                                       Respectfully submitted,
                                                       /s/ Nick Jabbour
